DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-3 are presented for examination.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Conjunction “and” is missing.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feature “the header from the real time transport protocol packets” in line 13 of claim 1 renders the claim indefinite because it is not clear which header it refers to 
Claims 2-3 are also rejected under 35 U.S.C. 112(b) based on at least virtue of dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appleby, WO 2016/107733 A1.

Regarding claim 1, Appleby teaches a method of segmenting a multicast stream into unicast segments (i.e., method of converting a multicast stream into unicast segment, abstract), wherein the multicast stream comprises a sequence of real time transport protocol packets (i.e., sequence identifier are generated based on a clock reference field in the transport stream packets that make up the multicast stream, page 4 lines 13-15), each real  time transport protocol packet comprising a header and a payload, and each payload portion comprising a plurality of transport stream packets (i.e., Fig. 4 , said method comprising: 
receiving the multicast stream (i.e., receive a continuous stream of Transport Stream packets 502 arriving over multicast from the multicast server 102, Fig. 5 and page 8 lines 29-31); 
the Transport Stream packets are processed by the segmentation module, which determine how the stream of Transport Stream packets should be split into individual segments, Fig. 5 and page 8 lines 31-35); 
generating a file name, one for each of the unicast segments (i.e., a stream of media is segmented such that each segment can be considered to be a separate file, page 6 lines 9-25), wherein the file name for each given unicast segment comprises a plurality of portions (i.e., filesequence52-A.ts, page 6 lines 9-25).
 generating a header file (i.e., Manifest) associated with each of the unicast segments (i.e., the manifest which lists the media segments, Fig. 2 and page 6 lines 15-21) , said header file comprising the header from the real time transport protocol packets (i.e., the Media Manifest includes a field identifying the media sequence, page 6 lines 15-21); generating a file name, one for each of the header files, wherein the file name for  each of the header files comprises a subset of the portions (i.e., fileSequence) of the filename  of the associated unicast segment (i.e., the Media Manifest includes a field identifying the media sequence…used in HLS to reference the media segment, page 6 lines 15-21).

Regarding claim 2, Appleby teaches a method according to claim 1, wherein the file name generated for a given unicast segment comprises data derived from the header of one or more of the transport stream packets in that unicast segment (i.e., page 6 lines 9-25 and page 13 lines 23-25).

Regarding claim 3, Appleby teaches a method according to claim 2, wherein the unicast file name portions comprises the derived data (i.e., page 13 lines 23-25).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441